Title: To James Madison from George Joy, 26 April 1823
From: Joy, George
To: Madison, James


        
          Dear Sir,
          London 26th April 1823
        
        I have sent you from time to time such Newspapers as appeared most interesting: the last being of yesterday. And by the Scipio Captn Gary I sent to the care of Messrs. D. W. & C. Warwick of Richmond a Case J.M. No 1 containing the Prints of the Battles of Bunkers Hill & Quebec, and the two Volumes Esprit Revolutionaire &ca., of which I wrote you; with

instructions to pass it to you by such Conveyance and with such precautions as a Case containing Glass would require. It ought to reach you about the time you will receive this.
        On the measures adopted by this Government, under all the circumstances of the times, I am not disposed to be censorious. The right to do this can only fairly be assumed by those that can propose better. In the details of her diplomacy there have been faults no doubt; but I do not consider all such that have been imputed to her. Spain ought not for example to have been stimulated by promises any more than threats from this Government; for if duly considered either would have been construed into undue interference.
        I take the less notice of the Credit affected to be given to the declarations of France in respect to Portugal after the duplicity she has observed in other branches of the Negotiation; because in fact I dont believe any such Credit is given. It will be strange indeed if Canning who could pass off a story, not only unfounded in fact but exposed to the greatest facility of detection, to sanction the invasion of Denmark, should be at a loss, if his policy should require it, to find something, between Amaranthe and the great Duke d’Angouleme, to justify his giving the requisite aid to Portugal; and such aid will not be the less efficacious if the French should be fools enough, which he perhaps anticipates, and great fools they must be, to be lulled into security on this point.
        It must ever remain too a matter of doubt whether a higher tone would have effected anything; and if it had failed, the opposition would not have forgiven it. I am not disposed to revoke what I wrote you on the 5th Febry as to what the Duke of Wellington ought to have said; and I have a right to presume that such an expression urged temperately and firmly on some fit occasion—for example when they were disavowing any designs on Portugal—would have been efficacious: for I dont find that it was used: but enfin it is easy to pronounce what would have been the effect of a measure never adopted.
        In the midst of the changes that are continually taking place in the political, the commercial, the agricultural, the mechanical—in short in every thing but the natural world; it is difficult to look forward. But if anything can be judged from past events the neutrality of this Country is not likely to be of long duration. I know there is a hostile mind in France towards England. It exists chiefly with the Military, with whom Buonapartè had the art of substituting cutthroat fame in the place of the Love of Liberty: I found it very palpable in conversation with such, when I was last there; and it may be this Country taking sides with Spain would make the invasion of the Peninsula less unpopular with them. But are not the Austrian, the Russian, the Prussian, equally objects of their abhorrence! Did

not they equally force the Bourbon upon them; and is it nothing that they are still the friends of that race whom it would be the object of this Country to put down! It might be imagined too that the friends of a truly representative Government in France might place the present question in so different a point of view from that which has excited the hostility of the Military, as to bring them to co-operate with the English; but the success of such effort can never be counted on till it is tried; and in fact the mere military man has little identity with these: the national Guards would be more likely to fall in with their views; but the question, which is not between one nation and another, but between despotism and freedom, has partisans on both sides in all Countries—even in this, as you will see by the speech of the Duke of Buckingham, (the haughty head of a most haughty family,) which, opposed as it is to the general feeling, is not without its partisans. The Duke of Sussex, who opposed that speech, and to whom the royal family is indebted for letting the world into the secret that some of them could read and write, is perhaps the only one of them that is properly imbued with the principles that placed his family on the throne. The King, who is the next best informed among them, and has some gentlemanly points about him, is in a state of health to require repose, and has not recently exhibited any very ardent affection for the restraints of a limited Monarchy; and the story goes that the Duke of York has been lately goading him to take sides against the Spanish Constitutionalists, for which there are many reasons to suppose the Army is at least as ripe as for the other side.
        With these exceptions the Declarations on all sides against the french Govt: have placed Ministers in an attitude to demand great sacrifices, if a war should be inevitable.
        Of the materials for war there is no want in this Country; and the question for Reform is so formidable, notwithstanding the marplotting of Hunt and Cobbett, that its enemies have need of something to distract the public attention from that object; but the mode of bringing the resources of the nation into activity, (which ought in the present state of the finances to be entirely new,) is not matured; and tho’ with an abundance of every article the mercenary monster calls for, it would seem, prima facie, no difficult task to bring them into operation; a Ministry must have stout nerves to depend on untried contributions. The war if waged at all should leave the debt where it is. The expences should be collected and paid within the year; and if the very generally avowed hostility to the measures of France will not reconcile the Country to this sacrifice; such hostility ought not to be expressed. The spirit of war however is apt to recede on a Demand for the Costs.
        In short it is a state of things in which one knows not what to expect, or, without skipping to the end, even what to wish; and this consideration, with

the immediate departure of this ship’s Letter Bag, must apologize for the diffuse manner in which I have treated the subject. Always very faithfully Dear sir, Your friend & servant,
        
          G.Joy
        
      